DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 11, 15-17, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2016/0329547) in view of Hiraoka et al. (US 2012/0264013) and Wakizaka et al. (US 2012/0189913)
	For claims 1-2:  Jin discloses a secondary battery comprising an electrode assembly 100 having an electrode current collector with an insulation coating layer containing an inorganic filler and a binder. (Jin in [0018], [0024], [0041]) and electrode tabs 10, 11 as part of the electrode assembly 100. ([0010])  
Jin does not explicitly teach the binder as a styrene-butadiene rubber containing 12 parts by weight or less of a repeating unit comprising an acrylic acid (AA) monomer, an electrolyte uptake of the binder being more than 0% and less than 50% (claim 1) or more than 0% and less than 150% (claim 2).  However, Hiraoka in the same field of endeavor discloses a binder which comprises styrene-butadiene rubber comprising an acrylic acid (AA) monomer, (Hiraoka in [0061]) with a degree of swelling of less than 20% in electrolyte (Id.), where the swelling in electrolyte teaches or at least suggests an electrolyte uptake, and less than 20% being within the range of more than 0% and less than 50%.  The skilled artisan would find obvious to modify Jin with a binder comprising styrene-butadiene rubber/acrylic acid monomer having an electrolyte uptake within the range claimed.  The motivation for such a modification is to allow for electrolyte absorption and lithium ion conductivity. ([0067])  As to 12 parts by weight for the acrylic acid monomer, it is asserted that optimization of parts by weight within the prior art conditions through routine experimentation is within the purview of the skilled artisan absent of a showing of evidence or unexpected results indicating that the claimed weight percentage amounts is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  To this end, Wakizaka in the same field of endeavor discloses a binder comprising styrene-butadiene rubber and 4% acrylic acid monomer, where 4% is interpreted as 4 parts by weight as the sum of all components is 100. (Wakizaka in [0135])  The skilled artisan would find obvious to optimize the amount of acrylic acid within applicant’s claimed range, as absent of unexpected results it is asserted that its amount is an optimizable parameter for a result-effective variable (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) as the amount of acrylic acid directly affects the stability of the binder, viscosity of the slurry, and adhesion strength. (Wakizaka in [0046-0047])
For claims 1-3, 5, and 16-17:  As to the electrolyte uptake being determined by a method including steps of preparing an electrolyte and additional steps to molding, cutting, weighing, dipping, removing, weighing and calculating, and as to limitations to the type of organic solvents used in the method, these method limitations while considered have not been given patentable weight, as the method by which the binder electrolyte uptake is determined does not give patentable weight and/or meaning to the claimed product.  Notwithstanding this, the claimed product appears to be the same or similar to the prior art product insofar as being a secondary battery with a binder having the same or similar electrolyte uptake as claimed.  
	For claim 11:  In Jin, the inorganic filler and the binder may be used at a weight ratio of 5:95 to 80:20 or 10:90 to 50:50, which teaches or at least suggests the claimed weight ratio of 5:95-80:20. (Jin in [0045])  
	For claims 15 and 24:  The electrode tab is a positive electrode tab. (Jin in [0010])  
	For claim 23:  In Jin, the inorganic filler and the aqueous binder are in a weight ratio of 5:95 to 80:20. (Jin in [0027]).
 	For claims 25-26:  Jin does not explicitly teach an electrolyte uptake of 6% or more and less than 50% or less than 150%.  However, as already discussed, Hiraoka a degree of swelling of less than 20% in electrolyte (Hiraoka in [0061]), which teaches or at least suggests an electrolyte uptake of 6% or more and less than 50% or 150%.  The skilled artisan would find obvious to modify Jin with a binder having an electrolyte uptake within the range claimed. The motivation for such a modification is to allow for electrolyte absorption and lithium ion conductivity. ([0067])
Response to Arguments
Applicant’s arguments filed September 28, 2022 with the present amendment have been considered and are persuasive in overcoming the ground of rejection relying on Waki.  To this end, a new ground of rejection based on Jin, Hiraoka, and Wakizaka is set forth in the present Office action.  To the extent that present arguments may be applicable, it is asserted that Hiraoka discloses a binder of styrene-butadiene rubber and acrylic acid monomer.  Furthermore, newly-cited Wakizaka additionally discloses a binder of styrene-butadiene rubber and acrylic acid monomer where the amount of acrylic acid monomer is an optimizable result-effective variable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722    

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722